DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot in view of the new grounds of rejection.   
Claim Rejections - 35 USC § 112
Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a container" in line 1.  IT is unclear what the applicant is referring to.  The specification does not mention a container to hold anything.  For this office action it is assumed the applicant is referring to the enclosure as claimed in claimed in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saatchi et al (US 2016/0165192) [hereinafter Saatchi] in view of Stewart et al (US 2016/0173832) [hereinafter Stewart].
Regarding claims 1 and7-9, Saatchi discloses a system for the detection of the actuation of a personal defense device and the transmission of an electronic signal following the actuation of the personal defense device, comprising: an enclosure 650 (Fig. 6); 
a camera (Par. 0092); 
a gun 601; 
a safety device for the gun that when actuated causes the camera to begin recording (Par. 0043: “According to one embodiment, a camera activates upon an event trigger corresponding to a weapon being drawn from a holster. The auto trigger permits the camera to immediately being recording and archiving video, audio, and other data well before the gun is discharged. In other alternative events, a trigger could be established for when the weapon is made ready by taking off the safety”); 
a personal defense device (Par. 0092: Device 650 may be outfitted with a camera and microphone only in low cost models or outfitted such that there is integrated a camera, microphone, Spotlight, Laser and night vision [three examples of defense devices], gyroscopic sensors, GPS, 3G/4G/LTE transceiver(s), blutooth, Wifi, etc”); 
a communicative linkage module (Par. 0092: Device 650 may be outfitted with a camera and microphone only in low cost models or outfitted such that there is integrated a camera, microphone, Spotlight, Laser and night vision gyroscopic sensors, GPS, 3G/4G/LTE transceiver(s), blutooth, Wifi, etc”);
and a battery 690 (Par. 0090).  
Par. Par. 0084; 0108; Computers) but does not expressly disclose said mobile device comprising a GPS Geolocator.  
Stewart teaches that it is known in the art of firearm actuation detection systems to use mobile devices with a GPS geolocator (Par. 0036-0038: “mobile device 704 may be a smartphone [which has GPS geolocator], a tablet computer”).
Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Saatchi such that the system included a mobile device such as a smartphone, in view of Stewart, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  The replacement would be expected to yield a system capable of communicating with remote elements for monitoring firearm telemetry.
Regarding claim 3 and 11, Saatchi further discloses a container to hold the personal defense device, actuation detector, the communicative linkage module and the battery (Fig. 6).
Regarding claim 4 and 12, Saatchi further discloses wherein the communicative linkage module comprises a Bluetooth system (Par. 0092).  
Regarding claim 5 and 13, Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding claim 6, Saatchi further discloses wherein the enclosure comprising stainless steel (Par. 0064).  

Claim 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination Saatchi and Stewart, as applied to claim 1 above, and further in view of Stokes (US 2007/0039226).	
Regarding claim 2 and 10, The combination of Saatchi and Stewart does not discloses wherein the personal defense device comprising a pepper spray cannister.  
Stokes teaches an analogous weapon accessory with personal defenses devices including multiple illumination sources and a pepper spray canister (Par. 0040; Fig. 9a).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the combination of Saatchi and Stewart, such that the system included a pepper spray cannister, in view of Stokes, to obtain he desired result of providing a user multiple defense options depending on the level of force required. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641